john c hom associates inc petitioner v commissioner of internal revenue respondent docket no filed date r moved to dismiss the proceeding for lack of jurisdiction because petitioner’s corporate powers were suspended at the time the petition was filed petitioner contends that the notice_of_deficiency is invalid for failing to include the address and telephone number of the local office of the national_taxpayer_advocate and that inclusion of a web page link is inadequate compliance with sec_6212 held the notice was not invalid the motion to dismiss will be granted verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v john c hom assoc jamie john c hom assocs inc v commissioner john c hom an officer for petitioner sarah e sexton for respondent opinion cohen judge this case is before the court on respond- ent’s motion to dismiss for lack of jurisdiction the issues for decision are whether the notice_of_deficiency was invalid for failing to include the address and telephone number of the local office of the national_taxpayer_advocate as directed by sec_6212 and whether the case should be dismissed for lack of jurisdiction because petitioner’s corporate status was suspended at the time the petition was filed all section ref- erences are to the internal_revenue_code and all rule ref- erences are to the tax_court rules_of_practice and proce- dure background petitioner was incorporated in california on date the california franchise tax board suspended the powers rights and privileges of petitioner on date the suspension remained in effect until date in a notice_of_deficiency sent date respondent determined deficiencies additions to tax and penalties as follows year deficiency dollar_figure big_number big_number big_number big_number penalty sec_6662 addition_to_tax sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the notice_of_deficiency included the following paragraph the contact person can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for estab- lished irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v john c hom assoc jamie united_states tax_court reports contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency please visit our website at www irs gov advocate content id html for the taxpayer_advocate telephone numbers and addresses for this location the petition was filed date after the case was set for trial respondent filed a motion to dismiss for lack of jurisdiction pointing out suspension of petitioner’s corporate privileges as of the time the petition was filed petitioner first objected to the motion on the ground that the suspen- sion had ended when the motion was heard however peti- tioner argued that the notice_of_deficiency was invalid for failure to comply with the provision of sec_6212 that a notice_of_deficiency shall include a notice to the taxpayer of the taxpayer’s right to contact a local office_of_the_taxpayer_advocate and the location and phone number of the appro- priate office discussion prerequisites to the deficiency jurisdiction of this court are a valid notice_of_deficiency and a timely petition rule a c see eg 93_tc_22 91_tc_1019 if either a valid notice or a timely petition is lacking the petition will be dismissed for lack of jurisdiction the ground for lack of jurisdiction is generally stated however because the con- sequences of our holding the commissioner may proceed to assess the taxes that have been determined would be that the taxpayer may challenge the determination on the merits only by making payment filing a claim_for_refund and seeking a judicial remedy in a refund forum see eg 378_f2d_37 9th cir 92_tc_729 aff ’d without published opinion 935_f2d_1282 3d cir 89_tc_1063 aff ’d 886_f2d_1237 9th cir 74_tc_377 validity of the notice_of_deficiency petitioner contends that the statutory_notice_of_deficiency is invalid because the inclusion of a web site address where the address and telephone number of the local office of the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v john c hom assoc jamie john c hom assocs inc v commissioner national_taxpayer_advocate may be found does not comply with the applicable statute the language petitioner relies on is the last sentence of sec_6212 and was added by the internal_revenue_service restructuring and reform act of rra pub_l_no sec_1102 sec_112 stat pincite that section now appears as follows sec_6212 notice_of_deficiency a in general -if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitle a or b or chapter or he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail such notice shall include a notice to the taxpayer of the taxpayer’s right to contact a local office of the tax- payer advocate and the location and phone number of the appropriate office although the adequacy of the content of a notice of defi- ciency has frequently been litigated courts have held repeat- edly that a notice_of_deficiency is valid if it notifies the tax- payer that a deficiency has been determined and gives the taxpayer the opportunity to petition this court for redeter- mination of the proposed deficiency see 81_tc_42 44_tc_382 aff ’d 373_f2d_45 10th cir a notice is invalid for this purpose only where the notice discloses on its face that there has been no determination see 875_f2d_1396 9th cir distin- guishing 814_f2d_1363 9th cir rev’g 81_tc_855 mistakes in a notice will not invalidate it if there is no prejudice to the taxpayer 324_f3d_1110 9th cir in 114_tc_489 aff ’d 275_f3d_912 10th cir we addressed whether the failure to include in the notice the date a petition was due invalidated the notice the requirement to include the last day to file the petition was also added by rra sec stat pincite and is stated as follows the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v john c hom assoc jamie united_states tax_court reports here as in smith sec_6212 does not specify that a notice sent without the specified information is invalid as in smith there was no prejudice shown by petitioner the information described in sec_6212 was made available to the addressee of the notice although in a manner that may not be sufficient for a taxpayer without access to a com- puter or knowledge of how to access a web site the notice however was not misleading and petitioner was able to file and did file a timely petition the court_of_appeals for the ninth circuit reached the same result in elings v commissioner f 3d pincite- explaining in other contexts the supreme court and this court have held that when congress fails to specify a consequence for an agency’s failure to follow mandatory requirements the failure does not render the agency’s action ineffectualdollar_figure obedient to this instruction we conclude that the irs’s failure to include the calculated date does not invalidate the notice the minor and technical nature of the error and the lack of prejudice in this case further supports our conclusion non-prejudicial minor or technical errors in a notice do not invalidate the notice major errors such as those that show the irs failed to comply with the most funda- mental statutory mandate can invalidate a notice however these errors are quite rare the failure to include the calculated date when notice was dated and instructed elings that he had ninety days in which to file his petition was a non-prejudicial minor or technical error there- fore the error did not invalidate the notice additional fn refs omitted 14see 510_us_43 114_sct_492 l ed 2nd 476_us_253 106_sct_1834 90_led_248 holding when addressing an agency’s mandatory duty to act within a certain time period that courts should not assume that congress intended the agency to lose its power to act for failure to follow even mandatory statutory requirements when congress has not so stated see also 45_f3d_1278 9th cir concluding that fdic’s failure to comply with mandatory statu- tory requirement of mailing a notice when the failure was merely neg- ligent did not justify precluding the agency from further action the court_of_appeals for the ninth circuit specifically agreed with the analysis by the court_of_appeals for the tenth circuit in affirming 275_f3d_912 and with the court_of_appeals for the fifth circuit reaching the same result in 293_f3d_740 5th cir aff ’g 116_tc_356 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v john c hom assoc jamie john c hom assocs inc v commissioner the rationale of smith and elings applies at least as much to this case there was no prejudice to petitioner petitioner does not allege that any attempt to contact the local office of the national_taxpayer_advocate was made moreover it is apparent from the record that petitioner’s officer and share- holder is adept at internet research and could easily have accessed the web site to locate the appropriate local office of the national_taxpayer_advocate we conclude that the notice_of_deficiency was valid we have considered the case petitioner cites 319_fsupp2d_1179 d guam the notice in question and held invalid there did not include any reference to the taxpayer’s right to contact a local office of the national_taxpayer_advocate and there was no such office in guam at the time thus the taxpayer was prejudiced by the denial of a right described by the district_court as meaningful assistance and protection significant and impor- tant id pincite that case is distinguishable and in any event not precedential corporate capacity to file petition rule c states in part the capacity of a corporation to engage in such litigation in this court shall be determined by the law under which it was organized petitioner’s cor- porate capacity was suspended at the time the petition was filed on date and was not reinstated until date shortly before trial under the same scenario in 114_tc_268 aff ’d 22_fedappx_837 9th cir interpreting cali- fornia law we concluded that the court lacked jurisdiction that case is controlling here respondent’s motion to dismiss for lack of jurisdiction will be granted verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v john c hom assoc jamie united_states tax_court reports to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v john c hom assoc jamie
